AlleN, J.
The facts in R. R. v. Cherokee, 177 N. C., 86, are almost identical with those in the record now before us, and the principles therein announced are decisive of the present appeal.
In that case the county of Cherokee levied a tax of 2% cents in excess of 66% cents on property of the value of $100, for the purpose of taking up a note in bank and paying other current expenses, acting under a statute which authorized the commissioners to levy a special tax in excess of the constitutional limitation not to exceed five cents on property to provide for any deficiency in the necessary expenses and revenue of the county, and it was held that the plaintiff, who had paid under protest, was entitled to recover it.
We then said, after quoting Art. Y, sec. 1 of the Constitution: “This section commands two things:
“ ‘1. That the poll tax shall always be equal to that on $300 valuation of property. This has been called the equation of taxation.
“ ‘2. That the State and county poll tax shall not exceed $2. This fixes the limit of taxation' on polls, and consequently on property.
“ 'These two directions are equally definite and positive; they are in no wise inconsistent with each other; it is impossible that one has any *452more favor or sanctity than the other merely because it comes earlier or later in the sentence; they must be equally binding on the Legislature.’ Rodman, J., in Winslow v. Weith, 66 N. C., 432.
“ ‘It is well settled that, for the ordinary expenses of government, both State and county, the first section of Art. Y of the Constitution places the limit of taxation and preserves the equation between the capitation and the property tax — the capitation tax never to exceed $2, and the tax upon property valued at $300, to be confined within the same limit.’ Board of Education v. Comrs., 111 N. C., 580.
“ ‘The taxes which the commissioners are empowered to levy have their limitations in the Constitution, and these cannot be exceeded “except for a special purpose and with the special approval of the General Assembly.” Const., Art. Y, secs. 1 and 6. The construction of these clauses has been fixed by a series of decisions, from one of which (French v. Comrs., 74 N. C., 692) we extract the emphatic declaration of Bynum, J.: “It admits of no dispute now that taxation for State and county purposes combined cannot exceed the constitutional limitation for their necessary expenses and new debts." Trull v. Comrs., 72 N. C., 388; Clifton v. Wynne, 80 N. C., 145; Mauney v. Comrs., 71 N. C., 486; Cromartie v. Comrs., 87 N. C., 139.”
. And again, after quoting Art. Y, sec. 6: “These two sections must be considered and read together with the purpose in view of giving effect to both, and a construction must be avoided which will make one destructive of the other, which would be the result if the commissioners could exceed the constitutional limitation -under authority of section 6 for general purposes, and under general laws, because under such a construction the General Assembly could levy a State tax up to the limitation under section 1, and then pass a general law under section 6, allowing the counties to levy the same tax for county expenses.”
The Cherokee case has attracted much attention, because it has stood in the way of some improvements that were needed, and of others very much desired, but it declares no new principle, and, on the contrary, simply adheres to the uniform and consistent construction of the Constitution since R. R. v. Holden, 63 N. C., 410, and was affirmed at the last term by the unanimous opinion of the Court in Parvin v. Comrs., 177 N. C., 509, in which the Court says, after referring to the Cherokee case: “In that case the tax was intended to provide for past deficits in the revenues for ordinary and necessary county expenses, and fell directly within Art. Y, sec. 1 of the Constitution, prescribing the limitation and equation of taxation, and not within sec. 6 of that article.”
This Court said, in French v. Comrs., 74 N. C., 696: “It admits of no dispute now that taxation for State and county purposes combined cannot exceed the constitutional limitation for their necessary expenses *453and new debts. ... If wbat are often miscalled tbe necessary expenses of a county exceed tbe limitation prescribed by law, tbe necessity cannot justify tbe violation of tbe Constitution. In sucb cases two remedies are open to tbe county. One is to apply to tbe Legislature, if the tax is required for a special purpose. Tbe Constitution, Art. V, sec. 6, empowers tbe Legislature in sucb cases to give a special approval for an increased levy. Tbe other and better way, however, is to reduce tbe expenditure. ... We bold that tbe State tax of thirty-eight cents, and tbe county tax of twenty-eight and two-tbirds on tbe hundred dollars of valuation exceeds tbe constitutional limitation of taxation for current expenses.”
■ In Cromartie v. Comrs., 87 N. C., 134: “Tbe taxes which tbe commissioners are empowered to levy have their limitations in tbe Constitution, and these cannot be exceeded except for a special purpose and with tbe special approval of tbe General Assembly. Const., Art. Y, secs. 1 and 6. Tbe construction of these clauses has been fixed by a series of decisions.”
In Board of Education v. Comrs., 107 N. C., 110: “It is settled by many decisions of this Court that tbe equation and limitation of taxation established by tbe Constitution, Art. Y, sec. 1, prohibits ■ and prevents tbe levy of a greater capitation tax than $2 on each taxable poll, and a tax for tbe equal amount on property valued at $300 in cash to raise revenue for tbe ordinary purposes of tbe State and county governments. This is equal to a tax levy of 66% cents on property valued at $100 in cash. For sucb purpose tbe whole tax levied cannot exceed tbe sums mentioned. R. R. v. Holding, 63 N. C., 410; Mauney v. Comrs., 71 N. C., 486; Trull v. Comrs., 72 N. C., 388; French v. Comrs., 74 N. C., 692; Griffin v. Comrs., 74 N. C., 701; Clifton v. Wynne, 80 N. C., 145.”
In Williams v. Comrs., 119 N. C., 521: “Tbe general power of tbe Legislature to levy taxes is restricted by tbe Constitution to. 66% cents on $100 valuation of property. Art. Y, sec. 1. And Art. Y, sec. 6, restricts tbe power of tbe county to double tbe amount levied for State purposes. But both these levies, for State and county together, cannot exceed tbe constitutional limitation of 66% cents. R. R. v. Holden, 63 N. C., 410.”
In Moose v. Comrs., 172 N. C., 427: “It is well settled that, for the ordinary expenses of government, both State and county, tbe first section of Art. Y of tbe Constitution places the limit of taxation and preserves tbe equation between tbe capitation and tbe property tax — tbe capitation tax never to exceed $2, and tbe tax upon property valued at $300 to be confined within tbe same limit.”
And in Bennett v. Comrs., 173 N. C., 625: “Tbe Constitution, Art. Y, sec. 1, provides in effect that for ordinary purposes tbe State and *454county tax combined shall in no case exceed the sum of $2 on the ¡'’oil, and 66% cents on the $100 valuation of property. So far as we are aware, and as to debts and obligations incurred since the provision was established, no departure from this limitation on the amount of taxation has been approved except when and to the extent required to maintain a four-months school, as enjoined by Art. IX, sec. 3 (Collie v. Comrs., 145 N. C., 170), and except when the tax is levied for a special purpose and with the special approval of the General Assembly. Moose v. Comrs., 172 N. C., 419; R. R. v. Comrs., 148 N. C., 220.”
Another remedy than the two suggested in French v. Comrs. is to amend the Constitution, if the limitation on taxation does not meet the present needs of the State, but this must be done in the way pointed out, in the Constitution and not by the courts.
These authorities establish beyond controversy that the State and county taxes combined cannot exceed 66% cents on property of the value of $100 for ordinary expenses, and it would seem to require no discussion to show that “current and necessary expenses,” for which the ta.x levied by the defendant proposes to provide, are ordinary expenses.
There may be evils attending the exercise of jurisdiction to declare an act of the General Assembly unconstitutional, but they are not comparable to those following the declaration that a constitutional provision is of no effect by judicial decision.
The first is necessary to make the acts of legislators, who are but agents of the people, conform to the wishes of their principles as expressed in the Constitution, while the other would enable the courts to destroy our system of government, which is one of law and order under a written Constitution, and as we are confronted with the necessity of making a choice between the two, we stand by the Constitution.
If the General Assembly can authorize the levy of a tax in excess of the constitutional limitation for the ordinary expenses of a county, and the courts should so declare, Art. Y, sec. 1 of the Constitution, which was intended to protect the people against excessive -taxation, would be a “dead letter” and of no effect.
Affirmed.
IIoke, J., concurs in result.